DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending.

Election/Restrictions
The election of "a subject receiving chemotherapy" as the species of subject in the reply filed on 3/16/22 is acknowledged. Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claims 1-7 and 9-21 are under consideration, as they read upon the elected species.

Specification
The disclosure is objected to because of the following informalities:
-Neutropenia is misspelled as neutropenia on page 1, in the sixth line of the second paragraph of the section "Background".
-On the final line of page 10, and in lines 1-11 of page 11, the words "N-terminal" and "C-terminal" are each adjectives without a corresponding noun; the terms should properly be "N-terminus" and "C-terminus" or "N-terminal end" and "C-terminal end".
-There is an embedded hyperlink on page 54, in the first paragraph of Example 19, part ii, "Study Design and Plan". Applicant is required to delete the embedded hyperlink; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01 (VII).
Appropriate correction is required.




Claim Objections
Claims 1-7 and 9-21 are objected to because of the following informalities:
In each of claims 1 and 15, lines 9, 11, 14, 17 and 20, the words "N-terminal" and "C-terminal" are each adjectives without a corresponding noun; the terms should properly be "N-terminus" and "C-terminus" or "N-terminal end" and "C-terminal end". 
In claim 12, line 1, "neutropenia" should be "neutropenia"; Cf. claim 1.
In claim 14, the acronym "AUC" should include an article, and be accompanied by the full terminology the first time it is used in a claim; e.g., "…the AUC (Area Under the Curve)…"; see the specification at ¶ 31 (published application). 
The remaining claim(s) are objected to for depending from an objected claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 9-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claims 1 and 15 are each indefinite with respect to "…administering a hybrid Fc fusion G-CSF … to the subject at a dose range…", because it is unclear how a protein such as G-CSF can be administered "at a dose range"; i.e., it is unclear whether the subject is being administered a single dose at a concentration falling within the recited range, or whether the subject is being administered an ascending dose that covers the entire range. If the former is intended, the claim could be clarified in this regard by amending it, for example, to recite, "administering a hybrid Fc fusion G-CSF … to the subject in a dose selected from a range …" For purposes of advancing prosecution, the term is interpreted as encompassing each of the alternate possibilities that the indefinite term reads upon.
Independent claims 1 and 15 are each indefinite with regard to the recitation "about 200 µg/kg to about 400 µg/kg" due to the use of the term "about". Per MPEP 2173.05(b)(III)(A), “In determining the range encompassed by the term “about”, one must consider the context of the term as it is used in the specification and claims of the application”. In the instant case, the specification does not define the term, either generally, or in relation to dosages, and instead merely uses the term in the same manner as the claim; i.e., "about 200 µg/kg" or "about 400 µg/kg". The specification does not provide any guidance such that the skilled artisan would know which dosages are encompassed by the claim. Thus, due to the use of the term "about", each claim is indefinite as to what degree of variation is encompassed by the terms; for example, "about 200 µg/kg to about 400 µg/kg" could encompass a range from 195-405 µg/kg; 150-450 µg/kg; or 100-500 µg/kg, to list just a few alternate possibilities. For purposes of advancing prosecution, the term is interpreted as encompassing each of the alternate possibilities that the indefinite term reads upon.
Claims 2 and 16 depend from claim 1 and 15, respectively, and are also indefinite with respect to the use of "about" coupled with a dosage.
Claim 14 is indefinite for the following reasons. First, the adjectives "non-linear pharmacokinetic" is used without a corresponding noun, rendering the meaning of entire claim unclear, because it is not known what characteristic of the composition is intended to be "non-linear" and "pharmacokinetic". Second, the claim purports to also limit the pharmaceutical composition "according to supra-proportional increase in AUC with increasing dose"; however, there is nothing in parent claim 1 regarding an increasing dosage being administered; thus, it is unclear how the composition can exhibit characteristics that are dependent on an increasing dose being administered.
Claims 20 and 21 are indefinite with regard to the recitation "circulating neutrophils of lower than about 1.0 x 109/L blood" (claim 20) or "circulating neutrophils of lower than about 0.5 x 109/L blood" (claim 21), due to the use of the term "about". The specification does not define the term, either generally, or in relation to concentration of neutrophils, and instead merely uses the term in the same manner as the claim; i.e., "about 1.0 x 109/L blood" or " about 0.5 x 109/L blood ". The specification does not provide any guidance such that the skilled artisan would know which concentrations are encompassed by the claim. Thus, due to the use of the term "about", each claim is indefinite as to what degree of variation is encompassed by the terms; for example, "about 1.0 x 109/L blood" could encompass 0.1-10 x 109/L blood, or 0.5-2.0 µg/kg, or about 0.9-1.1 x 109/L blood, to list just a few alternate possibilities. For purposes of advancing prosecution, the term is interpreted as encompassing each of the alternate possibilities that the indefinite term reads upon.
The remaining claim(s) included in the rejection are dependent claims that depend from one of the claims rejected above, and encompass the same indefinite subject matter.

Note on Prior Art Rejection(s)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9-13 and 15-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Trial Protocol for EudraCT Number 2015-002693-20 (hereafter "Trial Protocol for EudraCT '20"), EU Clinical Trials Register Database, dated 11/3/15; available on-line at https://www.clinicaltrialsregister.eu/ctr-search/trial/2015-002693-20/BG; 8 pages as printed. The earliest date to which the instant application claims priority is 2/13/19.
Claims 1-3 each encompass a method of reducing the duration of neutropenia of a subject in need thereof, comprising administering a hybrid Fc fusion G-CSF of Formula (I) to the subject at a dose of 250 µg/kg, and wherein the hybrid Fc fusion G-CSF comprising the amino acid sequence of amino acid residues 31-449 of SEQ ID NO: 1. Neutropenia is defined in the instant specification as "a reduced level of neutrophils" and as a critical disorder (¶ 3, published application), and therefore, as it is a deleterious condition, any subject having neutropenia is inherently in need of "reducing the duration" of the condition. As such, a method of "reducing the duration of neutropenia in a subject in need thereof" encompasses any treatment of a subject with neutropenia, as such will reduce the duration of the condition. The specification further teaches that the protein of SEQ ID NO: 1 is also known in the art as GX-G3 (¶ 70, published application). 
 The Trial Protocol for EudraCT '20 teaches treatment of neutropenia with GX-G3 (page 5), with the goal of recovery by increasing neutrophil levels (page 6). Treatment includes a dose of 250 µg/kg (page 5). As such, the Trial Protocol for EudraCT '20 teaches a method of reducing the duration of neutropenia of a subject in need thereof, comprising administering GX-G3, which meets the limitations of a hybrid Fc fusion G-CSF of Formula (I), to the subject at a dose of 250 µg/kg, and wherein the hybrid Fc fusion G-CSF comprising the amino acid sequence of amino acid residues 31-449 of SEQ ID NO: 1 (i.e., GX-G3). Therefore, the teachings of the Trial Protocol for EudraCT '20 anticipate claims 1-3. 
Claims 4 and 5 limit the method to one wherein the G-CSF is administered parenterally (claim 4) or further wherein the administration of GX-G3 is subcutaneously (claim 5). As claim 5 depends from claim 4, the term "parenterally" in claim 4 encompasses "subcutaneously". The Trial Protocol for EudraCT '20 further teaches that the administration is subcutaneous (page 4). As such, the teachings of the Trial Protocol for EudraCT '20  also anticipate claims 4 and 5. 
Claims 6, 7 and 9-11 further limit the method of claim 1 to one wherein the subject is a human receiving an anti-cancer therapy (claim 6), and further wherein said human subject is receiving chemotherapy (claim 7), and further wherein the G-CSF is administered to the human subject once in a cycle of chemotherapy (claim 9), or wherein the G-CSF is administered at least 24 hours after chemotherapy (claim 10), or wherein the G-CSF is administered once for every two or more cycles of chemotherapy (claim 11). The Trial Protocol for EudraCT '20 further teaches that the patients to be treated include those receiving "R-CHOP (rituximab, cyclophosphamide, doxorubicin, vincristine, prednisolone) therapy" (page 6), and thus are subjects receiving chemotherapy, which meets the limitations of claims 6 and 7. The Trial Protocol for EudraCT '20 further teaches an administration of GX-G3 on day 3 after receiving R-CHOP dosing (page 5), which meets the further limitation of one administration in a cycle of chemotherapy, as in claim 9, and is at least 24 hours after chemotherapy, as in claim 10. G further teaches treatment for patients receiving at least two cycles of chemotherapy (page 6), which meets the further limitation of claim 11. As such, the teachings of the Trial Protocol for EudraCT '20 also anticipate claims 6, 7 and 9-11.
Claim 12 limits the method to one wherein the neutropenia is moderate or severe. The specification defines severe neutropenia as less than 0.5 x 109 neutrophils/L blood (¶ 4, published application). The Trial Protocol for EudraCT '20 further teaches that the study includes patients with "severe neutropenia (defined as ANC <0.5x10^9/l)" (page 6). As such, the teachings of the Trial Protocol for EudraCT '20 also anticipate claim 12. 
Claim 13 further limits the method of claim 1 to one wherein the G-CSF is administered in a pharmaceutical composition comprising the G-CSF and a pharmaceutically acceptable carrier. The Trial Protocol for EudraCT '20 further teaches that the GX-G3 to be injected is in a solution (page 4), and therefore the liquid that the compound is in constitutes a pharmaceutically acceptable carrier. As such, the teachings of the Trial Protocol for EudraCT '20 also anticipates claim 13.
Claims 15-17 each encompass a method for increasing neutrophil levels in a subject, comprising administering a hybrid Fc fusion G-CSF of Formula (I) to the subject at a dose of 250 µg/kg, and wherein the hybrid Fc fusion G-CSF comprising the amino acid sequence of amino acid residues 31-449 of SEQ ID NO: 1. As the teachings of the Trial Protocol for EudraCT '20 are directed to recovery from neutropenia by increasing neutrophil levels above a threshold (page 6), the teachings of this reference also meet the limitations of claims 15-17. 
Claims 18 and 19 limit the method of claim 15 in the same manner as claims 4 and 5 limit claim 1; i.e., to parenteral (claim 18) or subcutaneous administration (claim 19). As set forth above, the Trial Protocol for EudraCT '20 further teaches that the administration of GX-G3 is subcutaneous (page 4). As such, the teachings of the Trial Protocol for EudraCT '20 also anticipate claims 18 and 19.
Claims 20 and 21 limit the method of claim 15 to one wherein the subject is a human having circulating neutrophils of lower than about 1.0 x 109/L blood (claim 20) or lower than about 0.5 x 109/L blood (claim 21). The Trial Protocol for EudraCT '20 further teaches that the study includes patients with "severe neutropenia (defined as ANC <0.5x10^9/l)" (page 6); which is a subject encompassed by each of claims 20 and 21. As such, the teachings of the Trial Protocol for EudraCT '20 also anticipate claims 20 and 21.

Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646